754 So. 2d 118 (2000)
Filmore CHAIKEN, Appellant,
v.
Edgar LEWIS, Esq., Keith, Mack, Lewis, Cohen and Lumpkin, f/k/a Keith, Mack, Lewis and Allison, Daniel A. Suchman, Esq., Levine, Tryson, Evans and Adler, f/k/a Levine, Tryson and Suchman, Robert L. Roth, Esq., Allison R. Day, Esq., Glenn Graham, Clifford L. Suchman, Appellees.
No. 3D99-1691.
District Court of Appeal of Florida, Third District.
March 15, 2000.
Rehearing Denied April 27, 2000.
Filmore Chaiken, in proper person.
Roderick F. Coleman, Miami, for appellees.
Before COPE, GERSTEN and SORONDO, JJ.
PER CURIAM.
Filmore Chaiken appeals an adverse final judgment after jury trial in his action against the appellee attorneys for legal malpractice.
Plaintiff Filmore was a member of a Florida general partnership. He contends that the trial court erred by instructing the jury that counsel for a partnership represents the partnership entity, but does not thereby become counsel for each partner individually. We conclude that the instruction given by the trial court was correct and was consistent with Rule 4-1.13 of the Florida Rules of Professional Conduct, and the comment thereto, as well as American Bar Association Formal Ethics Opinion 361. As we reject the plaintiff's *119 claim of error on this issue, we need not reach the defendant attorneys' alternative argument that the plaintiffs claim fails in any event for want of expert testimony to support it.
Plaintiff also argues that the trial court erred by directing a verdict on the plaintiff's fraud claim. We conclude that this point has not been preserved for appellate review because, rather than pressing his argument, plaintiff indicated that he would "defer to your [the judge's] judgment" on the issue. Having effectively abandoned the point in the trial court, we conclude it is not preserved for appellate review.
In view of the foregoing rulings, the argument regarding punitive damages is moot.
Affirmed.